Citation Nr: 0830268	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-06 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of left thumb surgery.  

2.  Entitlement to a rating in excess of 20 percent for 
residuals of right knee surgery.  

3.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee.  

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of left knee surgery.  

5.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
November 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

A videoconference hearing was held in December 2005 before 
the undersigned Veterans Law Judge, sitting in Washington, 
D.C.  A copy of the transcript of that hearing is of record.  
In December 2006, the Board remanded the claim for additional 
evidentiary development.  It has now been returned for 
further appellate consideration.  

In statements of record, the veteran has raised the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
This issue has not been developed for certified for appellate 
review, and it is referred to the AMC/RO for such further 
action as is deemed appropriate.  

The issues of entitlement to a rating in excess of 20 percent 
for residuals of right knee surgery; entitlement to a rating 
in excess of 10 percent for arthritis of the right knee; 
entitlement to an initial rating in excess of 10 percent for 
residuals of left knee surgery; and entitlement to a rating 
in excess of 10 percent for left knee arthritis; are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The medical evidence of record shows that the veteran's left 
thumb disability is manifested by limitation of motion, pain, 
and weakness.  Ankylosis of the thumb is not clinically 
established.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected status post left thumb surgery have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.321, 4.71a, 
Diagnostic Codes (DCs) 5010, 5003, 5224, 5228 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, A December 
2006 letter to the veteran specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in the VCAA letter 
dated in December 2006.  

Section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the DC 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based n the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establish entitlement to an 
increased compensable -e.g., competent lay statement 
describing symptoms, medical and hospitalization records, 
medical statement, employer statement, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

Here, the December 2006 RO letter notified the veteran that 
his disability ratings would be determined by applying 
relevant DCs, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 
100 percent, and that VA would consider evidence that 
documented the nature and symptoms of the condition, severity 
and duration of the symptoms, and impact of the condition and 
symptoms on his employment.  There was no reference, however, 
to the diagnostic criteria for establishing higher ratings.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, supra ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post- 
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, supra.  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
veteran clearly had actual knowledge of what was necessary to 
substantiate his claim.  His statements, as well as the 
testimony provided by him at his December 2005 personal 
hearing, demonstrate this awareness.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher ratings sought and that higher ratings would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), and reasons as to why higher ratings were not 
warranted under pertinent criteria were identified.

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2007).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  There is no objective evidence 
indicating that there has been a material change in the 
service-connected left thumb or left knee since the claimant 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for increased ratings.  38 C.F.R. § 3.159(c)(4) 
(2007).  There is no objective evidence indicating that there 
has been a material change in the veteran's condition since 
the claimant was last examined.  38 C.F.R. § 3.327(a) (2007).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough, the examinations in 
this case are adequate upon which to base a decision, and the 
records satisfy 38 C.F.R. § 3.326 (2007).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 38 
U.S.C.A. § 5103(a) notice had been provided to the claimant, 
the Court found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case).

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders, 
supra.  

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2007).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2007).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.  The Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

Residuals of Left Thumb Surgery

Service connection for residuals of left thumb surgery was 
granted by a March 1981 rating decision and a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.71, DCs 5299-
5224, effective November 29, 1980.  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
injuries and diseases, preference is to be given to the 
number assigned to the injury or disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2007).  The 
hyphenated DC in this case indicates that an unlisted 
musculoskeletal disorder, under DC 5299, was the service-
connected disorder, and that thumb ankylosis, (favorable or 
unfavorable), under DC 5224, was a residual condition.  See 
Id. (unlisted disabilities requiring rating by analogy will 
be coded by the numbers of the most closely related body part 
and "99").

Following VA examination in October 1983 which showed a well-
healed surgical scar on the left thumb and normal range of 
motion, the noncompensable rating was confirmed and continued 
by rating decision in May 1986.  

In November 2003, the veteran filed a claim for an increased 
rating for his left thumb disability.  VA treatment record 
show that he fell when a knee gave out, and he suffered a 
fracture of the thumb.  He was treated with a splint.  X-rays 
showed minimal degenerative changes in the thumb.  

In a May 2005 rating decision, the noncompensable rating in 
effect for residuals of left thumb surgery was confirmed and 
continued.  Following VA examination in January 2004, at 
which time the veteran continued to have residual pain, 
limitation of range of motion, and functional deficits which 
impacted his daily activities, the RO, in a December 2004 
rating decision, granted an increased rating of 20 percent 
for the thumb disorder, effective November 12, 2003.  The 
increased was granted pursuant to DC 5228 (regarding 
limitation of motion of the thumb).  It was further noted on 
VA exam that the tip of the thumb could not approximate the 
fingers and could not approximate the medial transverse fold 
of the palm, and the distance between the thumb and fold of 
the palm was 7 cm.  The veteran's ability to grasp with the 
thumb was poor.  He was left hand dominant and could write, 
but he did not use his thumb to grasp the pen.  Left thumb 
range of motion testing revealed that interphalangeal joint 
flexion was limited to 20-30 degrees and metacarpophalangeal 
joint flexion and carpometacarpal joint flexion were both 
limited to 0 degrees.  

Magnetic resonance imaging (MRI) of the thumb in February 
2004 showed degenerative changes at the base of the first 
metacarpal bone.  The veteran was cleared to return to active 
work, although he experienced some continued tenderness and 
swelling.  It was felt that he might possibly require fusion 
or additional ligament surgery in the future.  VA outpatient 
treatment record from August 2004 noted continued complaints 
of chronic left thumb pain, and private records show that he 
underwent arthrodesis of the left thumb metacarpal joint in 
December 2004.  

The veteran attested to increased symptoms at a personal 
hearing in December 2005.  In December 2006, the Board 
remanded the claim for additional examination.  

In a lay statement dated in December 2006, a friend of the 
veteran attested to the fact that the veteran's left thumb 
dexterity was gone.  He was unable to pursue his passions for 
archery and throwing darts.  He had difficulty holding things 
in his hand and picking up objects. He also had difficulty 
tying fishing lures.  

When examined by VA in January 2007, the veteran complained 
of an intermittent ache in the area of the thumb surgery with 
use.  He reported significant loss of range of motion of the 
thumb.  He stated that he must use his right hand to 
compensate for the loss of range of motion at the left thumb.  
There was also loss of fine motor coordination in the left 
hand and diminished strength.  He stated that his writing had 
significantly deteriorated since the fusion of the left thumb 
due to the inability to properly hold a writing utensil.  He 
was employed as full-time caretaker of a 114 acre estate.  

Examination of the left thumb showed a well-healed scar along 
the dorsal surface, radial aspect of the thumb.  The first 
metacarpophalangeal joint was fused, and there was no range 
of motion of the joint.  At the distal interphalangeal joint, 
measurement made using a standard goniometer revealed full 
extension and flexion to 25 degrees with increased pain at 25 
degrees.  The veteran was unable to oppose his left thumb to 
the fourth and fifth digit of the left hand.  He was able to 
oppose the thumb to the index and long finder without 
difficulty.  He showed loss of fine motor coordination as he 
was unable to roll a pen between this thumb and index finger 
distal pads.  There was generalized weakness to the left 
handgrip when compared to the right.  There was weakness of 
thumb opposition to the index finger.  

An addendum to the examination attested to the hardships that 
the veteran encountered fulfilling his employment duties due 
to his physical problems, to include his left thumb.  

The veteran provided testimony in support of an increased 
rating upon personal hearing in December 2005.  He reported 
increased severity associated with the left thumb.  In 
December 2006, the Board remanded the claim for additional 
examination.  

The medical evidence shows that the veteran's left thumb 
disability is manifested by limitation of motion, pain, and 
weakness.  The Schedule provides that assignment of a 20 
percent rating for limitation of motion of the thumb is 
warranted with a gap of more than two inches between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  38 C.F.R. § 4.71a.  

Diagnostic Code 5228.  A 20 percent evaluation is the maximum 
rating for this disorder under the provisions of DC 5228.  
Accordingly, a higher rating is not possible under this 
diagnostic code.  In this regard, the Board has considered 
the impact of DeLuca, supra.  The United States Court of 
Appeals for Veterans Claims (Court) has clearly established 
that DeLuca is applicable to the functional equivalent of 
limitation of motion.  In this case, the veteran is in 
receipt of the maximum evaluation for limitation of motion of 
the left thumb as a 20 percent has been assigned.  38 C.F.R. 
§ 4.71a, DC 5215.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Therefore, a DeLuca analysis would serve no useful purpose 
since a higher evaluation is not assignable on the basis of 
limitation of motion.  See Johnson v. Brown, 9 Vet. App 7 
(1996).

The Board has considered rating the veteran's service-
connected left thumb disability under all appropriate 
diagnostic codes.  However, an evaluation of 20 percent is 
the highest award available for a thumb injury that does not 
require amputation.  See 38 C.F.R. § 4.71a, DC 5224.  The 
record shows that the veteran has a diagnosis of left thumb 
arthritis, shown through X-ray examination.  
Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under DC 5010-5003.  38 U.S.C.A. 
§ 4.71a, DC 5003 (2005).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate DCs involved under 38 C.F.R. § 4.71a, DC 5003 
(2005).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
DCs, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations...20%

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups...10%

Note 1:  The 20% and 10% ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.

Note 2:  The 20% and 10% ratings based on X-ray findings will 
not be utilized in rating conditions listed under DC 5013 to 
5024, inclusive.  

38 C.F.R. Part 4, DC 5003 (2007).

In this case, however, the finding of arthritis of the thumb, 
combined with the limitation of motion elicited, would 
warrant no more than a 20 percent evaluation under 38 C.F.R § 
4.71a, DC 5003.  See also 38 C.F.R. § 4.45.  Additionally, 
awarding a separate evaluation under DC 5003 would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14 (2007); see also 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
Accordingly, a rating in excess of 20 percent is not 
warranted for the veteran's left thumb disorder.

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2007).  Marked interference of 
employment has not been shown and there is no indication in 
the record that the schedular evaluations are inadequate to 
evaluate the impairment of the veteran's earning capacity due 
to the disability at issue.  The veteran has not required 
frequent hospitalization for his service-connected left thumb 
disability.  Accordingly, referral for an extraschedular 
evaluation is not warranted for the veteran's service- 
connected left thumb disability.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as medical evidence of record 
does not show findings that meet the criteria for a rating in 
excess of 20, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria).


ORDER

A rating in excess of 20 percent for residuals of left thumb 
surgery is denied.  


REMAND

As to increased ratings for right and left knee surgery 
residuals and arthritis, it is concluded that additional 
development is necessary.  Although the claims were recently 
remanded for additional examination by the Board in December 
2006 and the requested evaluation was conducted in January 
2007, it is noted that subsequent to the VA exam, the veteran 
underwent additional left knee surgery (arthroscopy, with 
major synovectomy) in April 2007 at a private facility.  He 
also underwent additional right knee surgery (total 
arthroplasty with Vanguard prosthesis) in November 2007 and 
right knee manipulation and injection in January 2008.  The 
record reflects continued physical therapy for the right knee 
in February 2008.  

Because the issue of a total knee replacement due to DJD is 
inextricably intertwined with the increased rating issue 
regarding the right knee, the Board assumes jurisdiction over 
this issue.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered).  

Under 38 C.F.R. § 4.71a, DC 5055 (2007), for one year 
following implantation of knee prosthesis for service-
connected knee disability, a 100 percent rating is assigned, 
followed thereafter by a 60 percent schedular rating when 
there are chronic residuals consisting of severe painful 
motion or weakness or by a minimum rating of 30 percent.  

Before adjudicating the right knee rating claims (residuals 
of surgery and arthritis), the AMC/RO must consider the issue 
a temporary total rating, and he should have additional 
examination so that current impairment can be ascertained.  
When medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
See too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

Accordingly, the case is REMANDED for the following actions:

1.  Initially, the AMC/RO should send the 
veteran a supplemental VCAA notice 
regarding the increased rating issues on 
appeal that is consistent with the 
mandates contained in Vazquez-Flores v. 
Peake, 22 Vet. App. 37.

2.  Obtain all of the outpatient treatment 
records regarding treatment for the knees 
from January 2008 to the present from 
private and VA facilities and associate 
them with the claim file.  Appellant's 
assistance in identifying and obtaining 
these records should be solicited as 
needed.

3.  As to the right knee, the AMC/RO 
should, applying DC 5055, including whether 
a 100 percent rating for one year, 
following the total right knee replacement, 
is assignable, rate the disability on the 
residuals with a minimum rating of 30 
percent.  At an appropriate time, a post-
surgery VA examination is necessary; the 
examiner should examine the right knee in 
the examination requested below.  

4.  As to the knees schedule the veteran 
for an appropriate VA examination to 
ascertain orthopedic findings for the 
purpose of determining the nature and 
severity of knee disabilities.  The claims 
folder must be made available to the 
examiner for review.  After physically 
evaluating the veteran, the medical 
examiner should address the following 
questions, to the best of his/her medical 
knowledge:  a) What are the veteran's 
range of motion findings in extension and 
flexion of the knee?  b) Does the veteran 
have pain, pain on use, weakness, 
incoordination, or excess fatigability of 
the knee joint?  If feasible the examiner 
should portray any additional functional 
limitation of the right knee due to these 
factors in terms of degrees of additional 
loss of motion.  If not feasible, this 
should be stated for the record together 
with the rationale.  If the veteran does 
not have pain or any of the other factors, 
that fact should be noted in the file.  c) 
Does the veteran have any recurrent 
instability or lateral subluxation of the 
knee?  If so, the examiner should describe 
whether such instability or subluxation 
slight, moderate, or severe in degree?

5.  Thereafter, readjudicate these claims.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be furnished a SSOC and given an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


